Per Curiam,
This appeal is dismissed, at the costs of the appellant, on the following from the opinion of the learned court below making absolute the rule' to set aside the order of service and the service of the bill: “A careful examination of the amended bill and the prayers based thereon, leads to the conclusion that the present contention is controlled by the ruling of the Supreme Court (Vandersloot v. Pa. W. & P. Co., 259 Pa. 104). The prayers are so drafted that the court is asked to make such orders and decrees as would only pertain to the physical construction of the dam which exists in York County, yet it is quite obvious that any such order or decree would necessarily affect the entire dam of the defendant, the largest portion of which is outside the jurisdiction of the court.”